Title: To Thomas Jefferson from William Stephens Smith, 23 September 1785
From: Smith, William Stephens
To: Jefferson, Thomas



Sir
Potsdam 23d. Septr. 1785

I was so exceedingly hurried the few Days that I remained in London after the receipt of your polite Letter (preparing for this  excurtion, to the Prussian Camp) that it was not in my power to assure you how much I thought myself honoured by your attention, and of my determination to avail myself of the opertunity of establishing a Corespondence where the returns would be so evidently in my favour. I shall leave this in the morning for Leipsic, Dresdé and Vienna, where after spending a few Days, I propose paying my respects to you at Paris, and will with pleasure take your commands to London, to which as the reviews are now finished, I shall hasten with all convenient expedition. I have the honor to be with great respect Your Excellency’s most obedt. Humble Servt.,

W. S. Smith

